Title: Thomas Jefferson to John Barnes, 29 December 1814
From: Jefferson, Thomas
To: Barnes, John


            Dear Sir  Monticello Dec. 29. 14.
            Your letters of Dec. 6. & 18. have been recieved. the last came to hand yesterday evening only. we have two mails a week between this & Washington, which come in the evenings of Wednesday & Friday, & go out the mornings of Wednesday & Thursday. they are therefore little better than one: yours of the 18th recieved last night (Wednesday) could not be answered in time for the mail which went out this morning and will therefore lie in our post office till next Wednesday, which must account for your late reciept of this. I inclose you a power of attorney for recieving the payments of interest on Kosciuzko’s 12,500.D. which is made in my own name, because you say in your’s of the 18th that the Certificate is in my name. if purely so, this power will do: but if the Certificate is in my name as Atty, or Trustee for Kosciuzko, the power inclosed ought to be the same. in that case, if you will return it to me, I will send another, as I will also if this be defective in any thing which the forms of the treasury require. hoping always that you retain your health & spirits I tender you the assurance of my constant esteem & respect.
            Th: Jefferson
          